FILE COPY




                                     No. 07-13-00316-CV


In the Interest of R.A.W., a Child           §     From the 108th District Court
                                                     of Potter County
                                             §
                                                   March 27, 2015
                                             §
                                                   Opinion by Justice Campbell
                                             §

                                     J U D G M E N T

       Pursuant to the opinion of the Court dated March 27, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo